Citation Nr: 0210281	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-20 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1.  Entitlement to a compensable rating for the residuals of 
a shell fragment wound to the left mid-scapula, to include 
the issue of service connection for arthritis of the left 
shoulder, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.  He died in October 1998, and the appellant is 
his widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The procedural posture of this case must be clarified as an 
initial matter.  By a February 1997 rating decision, the RO 
denied a compensable rating for shell fragment scar of the 
mid left scapula, and simultaneously denied service 
connection for arthritis of the left shoulder (as a residual 
of the shell fragment wound).  The veteran subsequently 
perfected appeals on both the underlying increased rating and 
service connection issues, although neither the May 1998 
Board remand concerning the increased rating issue nor the 
subsequent framing of the accrued benefits issue specifically 
mentioned the question of service connection for arthritis of 
the left shoulder.  Nonetheless, service connection for 
arthritis of the left shoulder is part of the accrued 
benefits claim.  


FINDINGS OF FACT

1.  The veteran did not develop arthritis of the left 
shoulder in service or until many years later; the arthritis 
of the left shoulder was not caused or worsened by a service-
connected shell fragment wound disability.

2.  At the time of his death, the veteran's residuals of 
shell fragment wound of the left mid-scapula was manifested 
by an asymptomatic scar and full range of motion of the left 
upper arm; there was no malunion, nonunion, or dislocation of 
the left scapula.  

3.  The veteran died in October 1998, and the immediate cause 
of death as reported on the certificate of death was cardiac 
standstill; other underlying causes were noted to include 
ischemic cardiomyopathy with congestive heart failure, 
respiratory failure, and cerebrovascular disease; renal 
failure was also noted to be a significant condition 
contributing to death but not resulting in the underlying 
causes.  

4.  Prior to his death, the veteran was service connected for 
residuals of a shell fragment wound to the left mid-scapula, 
a disability which was rated as noncompensably disabling at 
the time of his death. 

5.  The veteran's fatal cardiovascular, respiratory, 
cerebrovascular, and renal conditions were first shown many 
years subsequent to his separation from service, and have not 
been shown to be related to such service, nor are they shown 
to be residuals of his service-connected shell fragment 
wound.


CONCLUSIONS OF LAW

1.  Service connection for arthritis of the left shoulder, as 
a residual of shell fragment wound of the left mid-scapula, 
for accrued benefits purposes, is not warranted. 38 U.S.C.A. 
§§ 1110, 1112, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2001).

2.  The criteria for a compensable rating for residuals of a 
shell fragment wound to the left mid-scapula, for accrued 
benefits purposes, have not been met. 38 U.S.C.A. §§ 1155, 
5107, 5121 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1000, 
4.31, 4.41, 4.44, 4.45, 4.47-4.54, 4.71, Plate I, 4.71a, 
4.118, Diagnostic Codes 5201, 5203, 7803, 7804, 7805 (2001).

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death. 38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking a compensable rating for the 
veteran's service-connected residuals of a shell fragment 
wound to the left mid-scapula, to include the issue of 
service connection for arthritis of the left shoulder, for 
accrued benefits purposes, and is also seeking service 
connection for the cause of the veteran's death.  The 
relevant facts will now be summarized. 

Service medical records reflect that the veteran's February 
1943 entrance examination was essentially within normal 
limits.  In January 1945, he slipped on ice and fell on a 
gun, contusing his right chest.  While the initial assessment 
included a possible lung injury, this was not confirmed on x-
ray.  On March 15, 1945, he suffered a mild, penetrating 
shell fragment wound to the left scapular region during enemy 
action in Germany.  Novocaine was administered, the wound was 
debrided, and a foreign body was removed.  At his December 
1945 separation examination, a 1/2 inch by 1 inch scar on the 
left scapula was noted, but no musculoskeletal defects were 
found.  The claims file does not contain any service medical 
records or treatment records from the one year period after 
discharge which reflect any complaints, treatment, or 
diagnoses related to arthritis, or to any cardiovascular, 
respiratory, cerebrovascular, or renal symptoms.  

During a March 1954 VA examination, a 1 centimeter by 1 
centimeter scar overlying the medial aspect of the left mid-
scapula was described.  An x-ray revealed clear lung fields 
and normal heart and bony thorax.  

By an April 1954 rating decision, the RO granted service 
connection for a scar due to a shell fragment wound of the 
left mid scapula, and assigned a noncompensable rating for 
this disability. 

A VA chest x-ray conducted in August 1970 revealed that the 
veteran's transverse heart diameter exceeded the upper limit.  
No active infiltrate disease was present in either lung 
field.  The radiologist's impression was that the veteran had 
cardiac hypertrophy.  

A VA chest x-ray conducted in July 1972 confirmed that the 
heart was enlarged.  There was some increase of bronchial 
vascular markings in the lower lobe which represented a 
stasis.  There was a left ventricular hypertrophy which 
bulged posteriorly.  The aorta was of normal width.  The 
upper lung fields were clear.  The radiologist diagnosed the 
veteran as having cardiomegaly and myocardia or hypertensive 
compensated heart disease.  

In January 1992, the veteran sought outpatient treatment for 
left shoulder pain.  He reported that three months before, he 
had been removing pecans from a pecan tree, using a device 
which he had held up with both hands to knock the pecans 
down.  An x-ray of the left shoulder conducted at that time 
was within normal limits.  At the present examination, he was 
able to elevate both hands out in front of him with the arms 
fully extended.  When pressure was placed downward on his 
hands, he was nevertheless able to elevate his arms (although 
he had some slightly decreased strength on the left).

The veteran sought outpatient treatment for posterior left 
shoulder pain in March 1993.  He had some grinding on motion 
with tenderness of the rhomboid-type muscles of the left 
shoulder.  An x-ray revealed minimal degenerative arthritis 
of the left shoulder.  No acute fracture or other significant 
abnormality was noted.  An April 1993 examination again 
revealed grinding in the shoulder itself, but there was no 
tenderness over the bursa.

Private medical records reflect that in September 1995, the 
veteran developed a left hemiparesis.  A CT scan showed 
evidence of lacunar infarct.  He was assessed as having 
cerebrovascular accident, adult onset diabetes mellitus, 
hypertension, history of coronary artery disease, and history 
of elevated cholesterol.  The veteran was hospitalized in 
December 1995 for recurrent stroke, which left him with 
residual bilateral hemiparesis.  He was also assessed as 
having hypertension, which was being treated with medication. 

In July 1996, the veteran filed a claim to increase the 
rating for his left shoulder condition.  

In August 1996, he submitted written statements from several 
friends who, in pertinent part, asserted that he had had 
continuing problems with his left shoulder. 

By a February 1997 rating decision, the RO confirmed the 
noncompensable rating for shell fragment scar of the mid left 
scapula.  By the same rating decision, the RO also denied 
service connection for arthritis of the left shoulder.  The 
veteran perfected appeals concerning both issues.

In a June 1997 Form 9, the veteran asserted that he was left 
handed and that using his left shoulder and arm was painful.

VA records reflect that the veteran was admitted to an 
intermediate care ward at a  VA Medical Center in October 
1997.  He had been living at home but because of progressive 
weakness, his wife was unable to manage his care there.  He 
ambulated with a wheelchair but required "total care."  
Review of his past history showed old cerebrovascular 
accident with left hemiplegia and hemiparesis on the right, 
coronary artery bypass graft with benign hypertension, 
chronic urinary tract infection, and non-insulin dependent 
diabetes mellitus with gastroparesis.  After extensive 
hospitalization and treatment, the veteran was transferred in 
March 1998 to a nursing home care unit, where he spent 
approximately six months.  While extensive rehabilitative, 
support, and cognitive therapies were provided, he did not 
show any positive results due to the chronic, advanced, and 
irreversible nature of his illnesses.			  

The veteran was admitted with congestive heart failure, 
cerebrovascular accident and pneumonia in early October 1998.  
Auscultation of the heart revealed atrial fibrillation.  
Auscultation of the lungs revealed crackling rales and 
bronchial rales.  Palpation of the abdomen did not show any 
rigidity or tenderness, although the liver was slightly 
palpable.  Extremities showed 1+ pitting edema.  Arterial 
pulses were palpable.  Neurological examination did not show 
any acute lateralization.  A chest x-ray showed cardiomegaly 
and pulmonary congestion.  The veteran was treated with 
oxygen, intravenous dopamine infusion to maintain blood 
pressure and intravenous Lasix for pulmonary congestion.  A 
CT of the brain showed left occipital lateral infarct.  The 
veteran was maintained on a mechanical ventilator to support 
respiration.  However, the veteran's course went downhill and 
unfortunately he expired on October 16, 1998.

I.  Claim concerning accrued benefits 

Certain accrued benefits may be payable upon the death of a 
beneficiary, based on the evidence on record at the time of 
the veteran's death.  Except as otherwise provided, periodic 
monetary benefits to which a veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years, shall, upon the death 
of such veteran, be paid to the veteran's surviving spouse. 
38 U.S.C.A. § 5121 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.1000 (2001).  

Applications for accrued benefits must be filed within one 
year after the date of the veteran's death. Id.  In this 
case, the appellant filed her claim for accrued benefits in 
July 1999, within one year after the veteran's death.

At the time of his death, the veteran had a pending claim for 
a compensable rating for service-connected residuals of a 
shell fragment wound to the left mid-scapula.  This claim 
included the question of whether arthritis of the left 
shoulder was to be service connected as a residual of the 
shell fragment wound, and the Board will consider this issue 
first.

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a) (2001).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (2001).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b) (2001).

Service medical records do not reflect any treatment 
concerning arthritis of the left shoulder and the separation 
examination report was negative concerning any 
musculoskeletal defects.  There is no medical evidence 
reflecting any arthritis during the year following the 
veteran's separation from service.  Indeed, the first post-
service record referencing arthritis in the left shoulder was 
the March 1993 x-ray report, dated more than forty years 
after the veteran's discharge in December 1945.  Thus, the 
preponderance of the evidence is against a finding that the 
veteran had chronic arthritis of the left shoulder in 
service, or that he was diagnosed as having arthritis during 
the one-year post-service presumptive period, or that he was 
continuously treated for arthritic symptoms in the many 
decades after separation.  38 C.F.R. §§ 3.303(b) 3.307, 
3.309(a) (2001).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2001).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  While the veteran 
was first treated in January 1992 for left shoulder pain and 
was found on a March 1993 x-ray to have minimal degenerative 
arthritis of the left shoulder, no physician has ever 
attributed this condition to his shell fragment wound. 

Service connection may be also established if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  As noted above, the 
evidence does not permit such a conclusion.  No physician who 
diagnosed the veteran as having arthritis of the left 
shoulder ever attributed it to his service. 

In sum, the preponderance of the evidence is against finding 
that the veteran's arthritis of the left shoulder is a 
residual of his service-connected shell fragment wound of the 
left scapula.  38 U.S.C.A. § 1110 (West Supp. 2002).  When 
the preponderance of evidence is against a claim, it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board will now consider whether, for accrued benefits 
purposes, the veteran was entitled (at the time of his death) 
to a compensable rating for service-connected residuals of 
shell fragment wound of the left scapula.  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2001).  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54 (2001).  However, while the 
veteran's condition involves residuals of a shell fragment 
wound, no muscle injuries from the wound are shown, and thus 
rating under muscle injury diagnostic codes is not indicated.  
Indeed, the only residual of the shell fragment wound appears 
to have been the scar on the veteran's shoulder.  

Scars which are superficial, poorly nourished with repeated 
ulceration, warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2001).  Scars which are superficial, 
tender, and painful on objective demonstration also warrant a 
10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).  When these requirements are not shown, a 
noncompensable rating is to be assigned.  38 C.F.R. 
§ 4.31(2001).  However, none of the veteran's pertinent 
medical records indicate that the scar on his left mid-
scapula was tender, painful, poorly nourished or involved 
repeated ulceration.  

Scars may also be rated on the basis of any related 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2001).   Impairment of the 
scapula is rated 10 percent when there is malunion, or when 
there is nonunion without loose movement.  Impairment of the 
scapula may alternatively be rated on impairment of function 
of contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2001).

Limitation of motion of the arm is rated under Diagnostic 
Code 5201.  Limitation of motion of the arm at shoulder level 
warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2001).  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2001).  Shoulder level is 90 degrees of flexion or 
abduction.  Id.

While the veteran sought outpatient treatment for left 
shoulder pain between January 1992 and April 1993, none of 
the medical records from those treatments reflect any 
malunion, nonunion, or limitation of motion which would be 
compensable under Diagnostic Codes 5201 or 5203.  There is 
also no evidence that the veteran had any additional 
functional limitation with pain on use or during flare-ups, 
nor any weakened movement, excess fatigability, or 
incoordination.  See DeLuca v Brown, 8 Vet. App. 202 (1995). 

While the Board has considered the doctrine of benefit of 
doubt, the record does not provide an approximate balance of 
positive and negative evidence on the merits.  38 U.S.C.A. § 
5107 (West Supp. 2002).  The preponderance of the evidence is 
against assignment of a compensable rating for the veteran's 
residuals of shell fragment wound of the left mid-scapula, 
for accrued benefits purposes.

II.  Claim for service connection for the cause of the 
veteran's death

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. § 
3.312(a) (2001); see 38 U.S.C.A. § 1310 (West 1991); see also 
38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 2002) (setting 
forth criteria for establishing service connection).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto." 38 C.F.R. § 3.312(b) 
(2001).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death." 38 C.F.R. § 3.312(c)(1) (2001). 

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

In this case, the evidence, in the form of the death 
certificate, shows that the veteran died in October 1998, and 
that the immediate cause of death was cardiac standstill.  
Underlying causes included ischemic cardiomyopathy with 
congestive heart failure, pneumonia with respiratory failure, 
and cerebrovascular disease.  Renal failure was also noted to 
be a significant condition contributing to death but not 
resulting in the underlying causes.  The questions that must 
be answered by VA, accordingly, are whether his service-
connected residuals of a shell fragment wound to the shoulder 
was the principal or a contributory cause of his death from 
cardiac, respiratory, cerebrovascular, and renal conditions, 
or whether his fatal cardiac, respiratory, cerebrovascular 
and/or renal condition(s) should be service connected.

There is no medical evidence in this case which in any way 
reflects a connection between that the veteran's service-
connected residuals of a shell fragment wound to the shoulder 
and his death from cardiac/respiratory/cerebrovascular 
conditions.  As detailed above, the claims file also does not 
contain any service medical records or treatment records from 
the one year period after discharge which reflect any 
complaints, treatment, or diagnoses related to any 
cardiovascular, respiratory, or renal conditions.  Finally, 
there is no medical opinion or finding of an etiological or 
causal relationship between the veteran's fatal cardiac, 
respiratory, cerebrovascular and/or renal disorders and his 
period of active duty.  
 
While the appellant and her representative have opined as to 
the cause of the veteran's death, the United States Court of 
Appeals for Veterans Claims (CAVC) has held that lay persons 
are not competent to offer an opinion on questions of medical 
diagnosis or medical causation. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In view of the foregoing, the Board must 
conclude that the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death. 

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § § 
3.102, 3.156, 3.159, and 3.326) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

There is no issue as to provision of a claims form or 
instructions for applying for service connection for cause of 
the veteran's death in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)(2)).  The 
appellant filed a formal claim for service connection for 
cause of the veteran's death in July 1999. 

VA must provide the appellant and her representative notice 
of required information and evidence not previously provided 
that is necessary to substantiate the claim for service 
connection.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The RO sent the appellant 
a statement of the case in August 1998, a detailed letter in 
August 2001 concerning the types of evidence needed to 
established service connection for cause of the veteran's 
death, and a supplemental statement of the case in October 
2001.  These documents together listed the evidence 
considered, the legal criteria for determining whether 
service connection for cause of the veteran's death could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate her claim.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the 
appellant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. §  5103A(b) 
and (c) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(1-3)).  In this case, the RO has obtained the 
veteran's service medical records, VA and private treatment 
records, and medical records documenting the veteran's final 
year.  The appellant has not indicated that there are any 
outstanding medical records to be considered. 

On a Form 9 filed in September 1999, the appellant requested 
a hearing before a Board member at the RO.  However, in an 
April 2001 memorandum, the appellant requested that this 
hearing be canceled.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)) [emphasis added].  

A medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but: (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317, 
manifesting during an applicable presumptive period provided 
the claimant as the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 U.S.C.A. §  
5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,631 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  

In this case, there is no medical evidence which in any way 
reflects a connection between the veteran's service-connected 
residuals of a shell fragment wound to the left mid-scapula 
and his death from cardiac, respiratory, and cerebrovascular 
conditions.  As detailed above, the claims file also does not 
contain any service medical records or treatment records from 
the one year period after discharge which reflect any 
complaints, treatment, or diagnoses related to any 
cardiovascular, respiratory, or renal conditions.  Therefore, 
because the evidence of record in this case does not satisfy 
subparagraphs (B) and (C) of 38 C.F.R. § 3.159(c)(4), the 
Board finds that VA has no duty to seek a medical opinion in 
this case. 

The applicable requirements of the VCAA have been 
substantially met by the RO and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case to the RO, or to 
otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Under these circumstances, adjudication of this appeal, 
without referral to the RO for initial consideration under 
VCAA, poses no harm or prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  The Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the appellant 
because the provisions of this rule merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA.

ORDER

Entitlement to a compensable rating for the residuals of a 
shell fragment wound to the left mid-scapula, to include the 
issue of service connection for arthritis of the left 
shoulder, for accrued benefits purposes, is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

